
QuickLinks -- Click here to rapidly navigate through this document

Exhibit (10)(iv)

       







GREAT LAKES CHEMICAL CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN









Effective January 1, 2004

--------------------------------------------------------------------------------


GREAT LAKES CHEMICAL CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------


Article 1.
 
Definitions
 
1
Article 2.
 
Eligibility and Participation
 
9 2.1   Selection by Administrator   9 2.2   Enrollment Requirements   9 2.3  
Commencement of Participation   9 2.4   Termination of Participation and/or
Deferrals   9
Article 3.
 
Credits to Accounts and Vesting
 
9 3.1   Minimum Deferrals   9 3.2   Maximum Deferral   10 3.3   Deferral
Elections   10 3.4   Withholding and Crediting of Annual Deferral Amounts   11
3.5   Crediting of Prior Plan Amount   11 3.6   Crediting of Employer
Contribution Amounts   11 3.7   Crediting of Employer Restoration Matching
Amounts   11 3.8   Crediting of Restricted Stock Amounts   11 3.9   Vesting   12
3.10   Crediting/Debiting of Account Balances   12 3.11   FICA and Other Taxes  
14
Article 4.
 
In-Service Distributions
 
14 4.1   Elected In-Service Distributions   14 4.2   Other Benefits Take
Precedence Over In-Service Distributions   15 4.3   Distributions on Account of
Unforeseeable Financial Emergencies   15
Article 5.
 
Change in Control Benefit
 
16 5.1   Change in Control Benefit   16
Article 6.
 
Retirement Benefits
 
16 6.1   Retirement Benefit   16 6.2   Payment of Retirement Benefit   16
Article 7.
 
Termination Benefits
 
17 7.1   Termination Benefit   17 7.2   Payment of Termination Benefit   17
Article 8.
 
Disability Waiver and Benefits
 
17 8.1   Disability Waiver   17 8.2   Disability Benefit   17
Article 9.
 
Survivor Benefits
 
18 9.1   Survivor Benefit   18 9.2   Payment of Survivor Benefit   18
Article 10.
 
Beneficiary Designations
 
18 10.1   Beneficiary   18 10.2   Beneficiary Designation; Change of Beneficiary
Designation; Spousal Consent   19 10.3   Acknowledgment   19 10.4   No
Beneficiary Designation   19          

--------------------------------------------------------------------------------

10.5   Doubt as to Beneficiary   19 10.6   Discharge of Obligations   19
Article 11.
 
Leaves of Absence
 
19 11.1   Paid Leave of Absence   19 11.2   Unpaid Leave of Absence   19
Article 12.
 
Termination and Amendment
 
20 12.1   Termination   20 12.2   Amendment   20 12.3   Effect of Payment   21
Article 13.
 
Administration
 
21 13.1   Administrator's Duties   21 13.2   Administration Upon Change In
Control   21 13.3   Agents   21 13.4   Binding Effect of Decisions   22 13.5  
Indemnification of Committee   22 13.6   Employer Information   22
Article 14.
 
Other Benefits and Agreements
 
23 14.1   Coordination with Other Benefits   23
Article 15.
 
Claims Procedures
 
23 15.1   Presentation of Claim   23 15.2   Notification of Decision   23 15.3  
Review of a Denied Claim   23 15.4   Decision on Review   23 15.5   Legal Action
  23
Article 16.
 
Trust
 
23 16.1   Establishment of the Trust   23 16.2   Interrelationship of the Plan
and the Trust   23 16.3   Distributions From the Trust   23
Article 17.
 
Miscellaneous Provisions
 
23 17.1   Status of Plan   23 17.2   Unsecured General Creditor   23 17.3  
Source of Payments   23 17.4   Nonassignability   23 17.5   Not a Contract of
Employment   23 17.6   Furnishing Information   23 17.7   Terms   23 17.8  
Captions   23 17.9   Governing Law   23 17.10   Notice   23          

ii

--------------------------------------------------------------------------------

17.11   Successors   23 17.12   Spouse's Interest   23 17.13   Validity   23
17.14   Payments for the Benefit of Incompetent Persons   23 17.15   Court Order
  23 17.16   Distribution in the Event of Taxation   23 17.17   Deduction
Limitation on Benefit Payments   23 17.18   Insurance   23 17.19   Legal Fees To
Enforce Rights After Change in Control   23

iii

--------------------------------------------------------------------------------


GREAT LAKES CHEMICAL CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective January 1, 2004


Adoption and Purpose

        Great Lakes Chemical Corporation, a Delaware corporation ("Company") has
adopted this Great Lakes Chemical Corporation Nonqualified Deferred Compensation
Plan ("Plan"), effective January 1, 2004. The purpose of the Plan is to provide
specified benefits for a select group of management or highly compensated
employees of the Company and/or its participating subsidiaries (together,
"Employers") who contribute materially to the continued growth, development, and
future business success of the Employers. This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA. This Plan supersedes in its
entirety the Great Lakes Chemical Corporation Supplemental Savings Plan,
effective January 1, 1995, as amended ("Prior Supplemental Savings Plan"), and
the Great Lakes Chemical Corporation Deferred Compensation Plan, restated as of
January 1, 1997, as amended ("Prior Deferred Compensation Plan") (together, the
"Prior Plans"), for any and all participants in a Prior Plan who are actively
employed by an Employer as of the effective date of this Plan. Any and all
credits to such actively employed participants under a Prior Plan as of
December 31, 2003, shall be subject to the terms and conditions of this Plan,
effective January 1, 2004, and shall be referred to as the "Prior Plan Amount."
All participants in a Prior Plan who are not employed by an Employer on the
effective date of this Plan shall continue to be participants in such Prior Plan
and shall have no rights under this Plan.


ARTICLE 1.
Definitions


        For the purposes of this Plan, unless otherwise clearly apparent from
the context, the following terms, when capitalized, shall have the following
meanings:

1.1"Account" shall mean, with respect to a Participant, a bookkeeping account
established by the Administrator to record the Participant's interest in the
Plan, which shall consist of the Participant's Deferral Account, Employer
Contribution Account, Employer Restoration Matching Account, Restricted Stock
Account, and Restricted Stock Dividend Account. Where the context so permits,
reference to a Participant's Account shall be deemed to refer as well to his
"Account Balance."

1.2"Account Balance" shall mean, with respect to a Participant, a bookkeeping
credit equal to the sum of the Participant's (i) Deferral Account balance,
(ii) Employer Contribution Account balance, (iii) Employer Restoration Matching
Account balance, (iv) Restricted Stock Account balance, and (v) Restricted Stock
Dividend Account balance. A Participant's Account Balance shall be a bookkeeping
entry utilized solely to measure and determine the amounts to be paid with
respect to the Participant pursuant to this Plan.

1.3"Administrator" shall mean that administrator of the Plan, as determined
pursuant to Article 13.

1.4"Annual Deferral Amount" shall mean, with respect to a Participant, that
portion of the Participant's Base Salary and Bonus that the Participant defers
in accordance with Article 3 for any one Plan Year. In the event of a
Participant's Retirement, Disability (if deferrals cease in accordance with
Section 8.1), death, or Termination of Employment before the end of a Plan Year,
the Annual Deferral Amount for such Plan Year shall be the amount withheld from
the Participant's cash compensation before such event.

1.5"Annual Installment Method" shall mean an annual installment payment over the
number of years selected by the Participant in accordance with this Plan. In
calculating the amount of the first annual installment, the Administrator shall
first determine the Participant's vested Account Balance as of the close of
business on of the last business day of the month in which the Participant
Retires or is deemed to have Retired in accordance with Section 8.2(c), and in
calculating the amount of the remaining annual installments, the Administrator
shall determine the Participant's vested

--------------------------------------------------------------------------------

Account Balance as of the last business day of the month in which each
anniversary of the Participant's Retirement or deemed Retirement under
Section 8.2(c) occurs. The Administrator shall determine the amount of each
annual installment by multiplying the vested Account Balance determined pursuant
to the preceding sentence by a fraction, the numerator of which is one and the
denominator of which is the number of remaining annual installments payable to
the Participant. By way of example, if the Participant elects the Annual
Installment Method to be paid over a ten (10) year period, the first payment
shall be 1/10 of the vested Account Balance, calculated as described in this
definition. The following year, the payment shall be 1/9 of the vested Account
Balance, calculated as described in this definition. The Restricted Stock
Account shall be distributable in shares of Stock in the same manner as
described above; provided, however, the Administrator may, in its sole
discretion, (i) adjust the annual installments to distribute whole shares of
Stock and/or (ii) accelerate the distribution of such shares.

1.6"Base Salary" shall mean, with respect to a Participant for a Plan Year, the
annual cash compensation payable by the Employer to the Participant during the
Plan Year, excluding distributions from nonqualified deferred compensation
plans, bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, director fees and
other fees, and automobile and other allowances (whether or not such allowances
are included in the Participant's gross income); provided, however, "Base
Salary" shall not be reduced by compensation that the Employer would otherwise
have paid in cash to the Participant during the Plan Year that is either
(i) voluntarily deferred or contributed by the Participant pursuant to any
qualified or nonqualified plan of an Employer or (ii) excluded from the
Participant's gross income under Code Section 125, 402(e)(3), 402(h), or 403(b)
pursuant to a plan established or maintained by an Employer.

1.7"Beneficiary" shall mean one or more persons, trusts, estates, or other
entities designated in accordance with Article 10 entitled to receive benefits
under this Plan upon the death of a Participant.

1.8"Beneficiary Designation Form" shall mean the form established from time to
time by the Administrator that a Participant must complete, sign, and return to
the Administrator to designate one or more Beneficiaries.

1.9"Board" shall mean the board of directors of the Company or the person,
including a committee, to whom the Board has properly delegated authority to
act.

1.10"Bonus" shall mean, with respect to a Plan Year, any compensation in
addition to Base Salary payable to a Participant during such Plan Year under an
Employer's annual bonus and cash incentive plans.

1.11"Cause" shall mean, with respect to a Participant, that the Participant's
Employer has involuntarily terminated his or her employment, because the
Participant has willfully engaged in gross misconduct that is materially
injurious to his or her Employer or the Company. For purposes of the preceding
sentence, no act or failure to act of the Participant shall be considered
"willful" unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that the action or omission was not opposed
to the best interests of the Employer. Notwithstanding the foregoing, "Cause"
shall be deemed not to exist, unless there shall have been delivered to the
Participant before the involuntary termination of his or her employment a copy
of a resolution of the Employer's board of directors adopted by the affirmative
vote of not less than three-quarters of the entire membership of such board at a
meeting of the board called and held for the purpose of determining whether
"Cause" exists (after reasonable notice to and an opportunity for Participant,
together with his or her counsel, to be heard before the board), finding that in
the good faith opinion of the board the Participant was guilty of the conduct
specified above.

2

--------------------------------------------------------------------------------

1.12"Change in Control" shall mean and shall be deemed to have occurred if the
conditions set forth in any one of the following subsections have been
satisfied:

(a)any "person" (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) other than
(i) the Company, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company
(any such person is hereinafter referred to as a "Person"), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 20% of the
combined voting power of the Company's then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company);

(b)there is consummated a merger or consolidation of the Company with or into
any other corporation, other than a merger or consolidation that would result in
the holders of the voting securities of the Company outstanding immediately
prior thereto holding securities that represent, in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, immediately after such merger or consolidation,
more than 70% of the combined voting power of the voting securities of either
the Company or the other entity that survives such merger or consolidation or
the parent of the entity that survives such merger or consolidation;

(c)the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets;
or

(d)during any period of two consecutive years (not including any period prior to
the date of the Plan), individuals who at the beginning of such period
constitute the Board and any new director (other than a director designated by a
Person who has entered into an agreement with the Company to effect a
transaction described in Subsection (a), (b), or (c) above) whose election by
the Board or nomination for election by the Company's shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof.

For purposes of the Plan, where a Change in Control results from a series of
related transactions, the Change in Control shall be deemed to have occurred on
the date of the consummation of the first such transaction. For purposes of
Subsection (a) above, the shareholders of another corporation (other than the
Company or a corporation described in clause (a)(iv) above) shall be deemed to
constitute a Person. The sale, transfer, or other disposition of a subsidiary of
the Company shall not constitute a Change in Control giving rise to payments or
benefits under the Plan.

Notwithstanding any other provision hereof, neither a "Change in Control" nor a
"Potential Change in Control" shall be deemed to have occurred by virtue of the
Company entering into any agreement with respect to, the public announcement of,
the approval by the Company's shareholders or directors of, or the consummation
of, any transaction or series of integrated transactions (including any merger
or other business combination transaction) entered into in connection with, or
expressly conditioned upon the occurrence of, a spin-off (such transaction or
series of integrated transactions, the "Spin-Off Transaction") immediately
following which the recordholders of the common stock of the Company immediately
prior to the Spin-Off Transaction continue to have substantially the same
proportionate ownership in the spun-off

3

--------------------------------------------------------------------------------




entity as they had in the Company immediately prior to the Spin-Off Transaction;
provided that such Spin-Off Transaction (including any related merger or other
business combination transaction) has been approved by a vote of a majority of
the Company's Continuing Directors (as defined below) then in office. For
purposes of the Plan, a "Continuing Director" shall mean any member of the Board
who is a member of the Board as of the effective date of the Plan and any person
who subsequently becomes a member of the Board, if such person's nomination for
election or election to the Board is recommended or approved by a majority of
the Continuing Directors.

1.13"Change in Control Benefit" shall have the meaning set forth in Article 5.

1.14"Claimant" shall have the meaning set forth in Section 15.1.

1.15"Code" shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

1.16"Committee" shall mean the committee described in Article 13. To the extent
that the Committee has properly authorized a person to act on its behalf, the
term "Committee" shall include such person.

1.17"Company" shall mean Great Lakes Chemical Corporation, a Delaware
corporation, and any successor to all or substantially all of the Company's
assets or business.

1.18"Deduction Limitation" shall mean the limitation on a benefit that may
otherwise be distributable pursuant to the provisions of this Plan, as set forth
in Section 17.17.

1.19"Deferral Account" shall mean, with respect to a Participant, (i) that
portion of the Participant's Prior Plan Amount represented by the Participant's
aggregate deferral contributions described in Section 3.1 of the Prior
Supplemental Savings Plan and/or the Participant's aggregate deferral
contributions under the Prior Deferred Compensation Plan, as well as any
appreciation (or depreciation) specifically attributable to such deferral
contributions accumulated under such Prior Plan as of December 31, 2003, plus
(ii) the sum of all of the Participant's Annual Deferral Amounts, plus
(iii) amounts credited or debited to the Participant's Deferral Account in
accordance with this Plan, less (iv) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to his or her
Deferral Account.

1.20"Disability" or "Disabled" shall mean either (i) that the carrier of any
individual or group disability insurance policy sponsored by the Participant's
Employer has determined that the Participant is disabled within the meaning of
the applicable policy or (ii) the Social Security Administration has determined
that the Participant is disabled within the meaning of the Social Security Act.
Upon request by the Employer, the Participant must submit proof of the carrier's
or Social Security Administration's determination.

1.21"Disability Benefit" shall mean the benefit set forth in Article 8.

1.22"Election Form" shall mean the form established from time to time by the
Administrator that a Participant must complete, sign, and return to the
Administrator to make an election under the Plan.

1.23"Employee" shall mean a common law employee of an Employer.

1.24"Employer" shall mean the Company and/or any subsidiary of the Company (now
in existence or hereafter formed or acquired) that has been selected by the
Board to participate in the Plan and has adopted the Plan as a participating
Employer. An Employer (other than the Company) shall cease to be an Employer at
such time as it is no longer a subsidiary of the Company.

1.25"Employer Contribution Account" shall mean, with respect to a Participant,
(i) the sum of the Participant's Employer Contribution Amounts, plus
(ii) amounts credited or debited to the

4

--------------------------------------------------------------------------------

Participant's Employer Contribution Account in accordance with this Plan, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant's Employer Contribution
Account.

1.26"Employer Contribution Amount" shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.6.

1.27"Employer Restoration Matching Account" shall mean, with respect to a
Participant, (i) that portion of the Participant's Prior Plan Amount represented
by the Participant's aggregate matching contributions described in Section 3.2
of the Prior Supplemental Savings Plan, as well as any appreciation (or
depreciation) specifically attributable to such matching contributions
accumulated under the Prior Supplemental Savings Plan as of December 31, 2003,
plus (ii) the sum of all of the Participant's Employer Restoration Matching
Amounts, plus (iii) amounts credited or debited to the Participant's Employer
Restoration Matching Account in accordance with this Plan, less (iv) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant's Employer Restoration Matching Account.

1.28"Employer Restoration Matching Amount" shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.7.

1.29"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.30"401(k) Plan" shall the Great Lakes Savings Plan, which was previously
adopted by the Company, as it may be amended from time to time.

1.31"Good Reason" shall mean, with respect to a Participant, the following:

(a)without the Participant's express written consent, a material reduction in
the Participant's duties, responsibilities, or status with the Company and its
subsidiaries as in effect immediately prior to a Change in Control or Potential
Change in Control, or a change in the Participant's titles or offices (to a
lesser title or office) as in effect immediately prior to a Change in Control or
Potential Change in Control, or any removal of the Participant from or any
failure to reelect or reappoint the Participant to any of such positions, except
in connection with termination of the Participant's employment for Cause or by
the Participant for other than Good Reason;

(b)a reduction by the Company and its subsidiaries in a Participant's base
salary or perquisites as in effect immediately prior to a Change in Control or
Potential Change in Control;

(c)the material reduction by the Company and its subsidiaries of the benefits
provided to the Participant in any thrift, incentive, or compensation plan, or
any pension, life insurance, health and accident, or disability plan in which
the Participant is participating at the time of a Change in Control or Potential
Change in Control (or plans providing the Participant with substantially similar
benefits), or the taking of any action by the Company and/or its subsidiaries
that would adversely affect the Participant's participation in or materially
reduce the Participant's benefits under any of such plans or deprive the
Participant of any material fringe benefit enjoyed by the Participant at the
time of the Change in Control or Potential Change in Control, unless such
reduction or action is generally applicable to all employees of the Company or
the relevant subsidiary; or

(d)the Company and its subsidiaries require the Participant regularly to perform
the duties of his or her employment beyond a fifty mile radius from the location
of the Participant's employment immediately prior to the Change in Control or
Potential Change in Control;

5

--------------------------------------------------------------------------------



provided, however, that: (i) any termination of employment by a Participant
shall not be considered a termination for Good Reason if such termination occurs
after the Participant has been absent from work for a continuous period of at
least six (6) months as a result of the Participant's incapacity due to physical
or mental illness ("Disability Period") and occurs while the Participant is
receiving benefits under the Company's (or any subsidiary's) long-term
disability plan (if such benefits are at least as favorable to the Participant
as those available under the Company's (or such subsidiary's) long-term
disability plan in effect immediately prior to the Change in Control or
Potential Change in Control); and (ii) if the Participant returns to work
following a Disability Period, clause (i) above shall not apply in determining
whether Good Reason exists following such return.

1.32"In-Service Distribution" shall mean the distribution described in
Section 4.1.

1.33"Measurement Fund" shall mean a fund selected by the Administrator pursuant
to Section 3.10 that is used to measure the additional credits and debits to be
allocated to a Participant's Accounts, as provided in Section 3.10.

1.34"Participant" shall mean any Employee (i) who is selected by the Board to
participate in the Plan, (ii) who submits a completed and executed Plan
Agreement, Election Form, and Beneficiary Designation Form, all of which are
accepted by the Administrator, (iii) whose Plan Agreement has not terminated,
and (iv) whose entire vested Account Balance has not been distributed or
forfeited. A spouse or former spouse of a Participant shall not be treated as a
Participant or have an account balance under the Plan, even if he or she has an
interest in the Participant's benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce.

1.35"Plan" shall mean the Great Lakes Chemical Corporation Nonqualified Deferred
Compensation Plan, as set out in this instrument, as amended from time to time,
and each Plan Agreement, as amended from time to time.

1.36"Plan Agreement" shall mean a written agreement, amended from time to time,
which is entered into by and between an Employer and a Participant. Each Plan
Agreement executed by a Participant and the Participant's Employer shall provide
for the entire benefit to which such Participant is entitled under the Plan.
Should there be more than one Plan Agreement, the Plan Agreement bearing the
latest date of acceptance by the Employer shall supersede all previous Plan
Agreements in their entirety and shall govern such entitlement. The terms of any
Plan Agreement may be different for any Participant, and any Plan Agreement may
provide additional benefits not set forth in the Plan or limit the benefits
otherwise provided under the Plan; provided, however, that any such additional
benefits or benefit limitations must be agreed to by both the Employer and the
Participant. As part of each Plan Agreement, a Participant shall agree to be
bound by the terms and conditions of the Plan.

1.37"Plan Year" shall mean a period beginning on January 1 of each calendar year
and continuing through December 31 of such calendar year. The first Plan Year
shall begin January 1, 2004.

1.38"Potential Change in Control" shall mean and shall be deemed to have
occurred if the conditions set forth in any one of the following subsections
have been satisfied:

(a)any Person (as defined in Section 1.12) is or becomes the beneficial owner,
directly or indirectly, of 10% or more of the outstanding common stock of the
Company unless such Person has reported or is required to report such ownership
on Schedule 13G under the Exchange Act (or any comparable or successor report)
or on Schedule 13D under the Exchange Act (or any comparable or successor
report), which Schedule 13D does not state any intention to or reserve the right
to control or influence the management or policies of the Company or engage in
any of the actions specified in Item 4 of such Schedule (other than the

6

--------------------------------------------------------------------------------

disposition of the common stock) so long as such Person neither reports nor is
required to report such ownership other than as described in this clause; or

(b)the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control; or

(c)any Person (as defined in Section 1.12) publicly announces an intention to
take or to consider taking actions which, if consummated, would constitute or
result in a Change in Control; or

(d)any Person (as defined in Section 1.12) commences a solicitation (as defined
in Rule 14a-1 of the Exchange Act) of proxies or consents which has the purpose
of effecting or would (if successful) result in a Change in Control; or

(e)a tender or exchange offer for at least 10% of the outstanding voting
securities of the Company, made by a Person (as defined in Section 1.12), is
first published or sent or given (within the meaning of Rule 14d-2(a) of the
Exchange Act).



1.39"Prior Deferred Compensation Plan" shall mean the Great Lakes Chemical
Corporation Deferred Compensation Plan, restated as of January 1, 1997, as
amended.

1.40"Prior Plan" shall mean the Prior Deferred Compensation Plan or the Prior
Supplemental Savings Plan.

1.41"Prior Plan Amount" shall mean the amount determined in accordance with
Section 3.5.

1.42"Prior Supplemental Savings Plan" shall mean the Great Lakes Chemical
Corporation Supplemental Savings Plan, effective January 1, 1995, as amended.

1.43"Quarterly Installment Method" shall mean a quarterly installment payment
over the number of years selected by the Participant or Administrator, as
applicable, in accordance with this Plan. In calculating the amount of the first
quarterly installment, the Administrator shall first determine the Participant's
vested Account Balance as of the close of business on the last business day of
the month in which the Participant Retires, is deemed to have Retired in
accordance with Section 8.2(c), or experiences a Termination of Employment. In
calculating the amount of the remaining quarterly installments, the
Administrator shall first determine the Participant's vested Account Balance as
of the close of business on the last business day of the month in each following
calendar quarter corresponding to the month in which the Participant Retired,
was deemed to have Retired in accordance with Section 8.2(c), or experienced a
Termination of Employment. For example, if a Participant Retires on February 10,
his or her vested Account Balance for the first quarterly installment shall be
determined as of the last business day in February; his or her vested Account
Balance for the second quarterly installment shall be determined as of the last
business day in May; his or her vested Account Balance for the third quarterly
installment shall be determined as of the last business day in August; and his
or her vested Account Balance for the fourth quarterly installment shall be
determined as of the last business day in November. Each quarterly installment
shall be calculated by multiplying the vested Account Balance determined
pursuant to the preceding provisions by a fraction, the numerator of which is
one and the denominator of which is the remaining number of quarterly
installments payable to the Participant. By way of example, if the Participant
elects the Quarterly Installment Method to be paid over a ten (10) year period,
the first payment shall be 1/40 of the Participant's vested Account Balance,
calculated as provided above. The following quarter, the payment shall be 1/39
of the Participant's vested Account Balance, calculated as provided above. The
Restricted Stock Account shall be distributable in shares of Stock in the same
manner as described above; provided, however, the Administrator may, in its sole
discretion, (i) adjust the quarterly installments to avoid the distribution of
fractional shares of Stock and/or (ii) accelerate the distribution of such
shares of Stock.

7

--------------------------------------------------------------------------------

1.44"Restricted Stock" shall mean rights to receive unvested shares of
restricted stock selected by the Administrator in its sole discretion and
awarded to the Participant under any Great Lakes Chemical Corporation stock
incentive plan.

1.45"Restricted Stock Account" shall mean, with respect to a Participant, the
sum of (i) the number of shares of Restricted Stock deferred by the Participant
as a result of all Restricted Stock Amounts, less (ii) the number of shares of
Stock previously distributed to the Participant or his or her Beneficiary
pursuant to this Plan, subject in each case to any additional adjustments to the
number of such shares determined by the Administrator pursuant to Section 3.10.

1.46"Restricted Stock Amount" shall mean, with respect to a Participant for any
one Plan Year, the Restricted Stock shares deferred in accordance with
Section 3.8 of this Plan. In the event of a Participant's Retirement, Disability
(if deferrals cease in accordance with Section 8.1), death, or a Termination of
Employment prior to the end of a Plan Year, the Restricted Stock Amount for such
Plan Year shall be the actual amount deferred prior to such event.

1.47"Restricted Stock Dividend Account" shall mean the sum of (i) the dividend
amounts credited to the Restricted Stock Dividend Account pursuant to Subsection
3.10(c), plus (ii) amounts credited or debited to the Participant's Restricted
Stock Dividend Account pursuant to this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant's Restricted Stock Dividend Account.

1.48"Retirement", "Retire" or "Retired" shall mean severance from employment
from all Employers on or after the earlier of the attainment of (i) age
sixty-five (65) or (ii) age fifty-five (55) with five (5) Years of Service, for
any reason other than a leave of absence, death, or Disability.

1.49"Retirement Benefit" shall mean the benefit set forth in Article 6.

1.50"Stock" shall mean Great Lakes Chemical Corporation common stock, $1.00 par
value, or any other equity securities of the Company designated by the
Administrator.

1.51"Survivor Benefit" shall mean the benefit set forth in Article 9.

1.52"Termination Benefit" shall mean the benefit set forth in Article 7.

1.53"Termination of Employment" shall mean the severing of employment with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death, or an authorized leave of absence.

1.54"Trust" shall mean one or more trusts established by the Company in
accordance with Article 16.

1.55"Unforeseeable Financial Emergency" shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) a
sudden and unexpected illness or accident of the Participant or a dependent of
the Participant, (ii) a loss of the Participant's property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Administrator.

1.56"Years of Service" shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date.

8

--------------------------------------------------------------------------------




ARTICLE 2.
Eligibility and Participation


2.1Selection by Administrator.    Participation in the Plan shall be limited to
a select group of management and/or highly compensated Employees, as determined
by the Administrator in its sole discretion. From that group, the Administrator
shall select, in its sole discretion, Employees to participate in the Plan.

2.2Enrollment Requirements.    As a condition of participation, each selected
Employee must complete, execute, and return to the Administrator a Plan
Agreement, an Election Form, and a Beneficiary Designation Form, all within
thirty (30) days after receiving notice that he or she has been selected to
participate in the Plan. In addition, the Administrator shall establish from
time to time such other enrollment requirements as it determines in its sole
discretion are necessary or appropriate.

2.3Commencement of Participation.    An Employee shall commence participation in
the Plan on the later of (i) the date on which he or she is first eligible to
participate, as determined by the Administrator, or (ii) the first day of the
month following the month in which the Employee completes all enrollment
requirements set forth in this Plan and/or required by the Administrator,
including returning all required documents to the Administrator within the
specified time period. If an Employee fails to meet all enrollment requirements,
including the requirements specified in Section 2.2, within the period required,
that Employee shall not be eligible to participate in the Plan until the first
day of the Plan Year following the delivery to and acceptance by the
Administrator of the required documents.

2.4Termination of Participation and/or Deferrals.    If the Administrator
determines in good faith that an actively employed Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with Sections
201(2), 301(a)(3), and 401(a)(1) of ERISA, the Administrator shall have the
right, in its sole discretion, to (i) terminate any deferral election that the
Participant has made for the remainder of the Plan Year in which the
Participant's membership status changes, (ii) prevent the Participant from
making future deferral elections, and/or (iii) terminate the Participant's
participation in the Plan and cause the prompt distribution of the Participant's
then vested Account Balance as a Termination Benefit. Unless a Participant's
participation terminates earlier under the preceding provisions of this Section
or another provision of the Plan, a Participant shall cease to be such upon the
distribution or forfeiture of his or her entire Account Balance.


ARTICLE 3.
Credits to Accounts and Vesting


3.1Minimum Deferrals. (a)Annual Deferral Amount.    For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount, Base
Salary and/or Bonus in the following minimum amounts for each deferral elected:


Deferral

--------------------------------------------------------------------------------

  Minimum Amount

--------------------------------------------------------------------------------

Base Salary and/or Bonus   $ 5,000 aggregate

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.

(b)Restricted Stock Amount.    For each grant of Restricted Stock, a Participant
may elect to defer, as his or her Restricted Stock Amount, Restricted Stock in
the following minimum percentage:


Deferral

--------------------------------------------------------------------------------

  Minimum Percentage

--------------------------------------------------------------------------------

  Restricted Stock   0 %

9

--------------------------------------------------------------------------------

        If no election is made, the percentage deferred shall be zero.

(c)Short Plan Year.    Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum Annual
Deferral Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.



3.2Maximum Deferral. (a)Annual Deferral Amount.    For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount, Base
Salary and/or Bonus up to the following maximum percentages for each deferral
elected:


Deferral

--------------------------------------------------------------------------------

  Maximum Percentage

--------------------------------------------------------------------------------

  Base Salary   75 % Bonus   100 %

(b)Restricted Stock Amount.    For each grant of Restricted Stock, a Participant
may elect to defer, as his or her Restricted Stock Amount, Restricted Stock in
the following maximum percentage:


Deferral

--------------------------------------------------------------------------------

  Maximum Percentage

--------------------------------------------------------------------------------

  Restricted Stock   100 %

(c)Short Plan Year.    Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount (i) with respect to Base Salary shall be limited to the amount
of compensation not yet earned by the Participant as of the date the Participant
submits a Plan Agreement and Election Form to the Administrator for acceptance,
and (ii) with respect to Bonus, shall be limited to those amounts deemed
eligible for deferral, in the sole discretion of the Administrator.



3.3Deferral Elections. (a)First Plan Year.    In connection with a Participant's
commencement of participation in the Plan, the Participant shall make a deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Administrator deems necessary
or desirable under the Plan. For an election to be valid, the Election Form must
be completed and signed by the Participant, timely delivered to the
Administrator (in accordance with Section 2.2 above), and accepted by the
Administrator.

(b)Subsequent Plan Years.    For each succeeding Plan Year, the Participant
shall make a deferral election for that Plan Year, and such other elections as
the Administrator deems necessary or desirable under the Plan, by timely
delivering a new Election Form to the Administrator, in accordance with its
rules and procedures, before the end of the Plan Year preceding the Plan Year
for which the election is made. If a Election Form is not timely delivered for a
Plan Year, the Annual Deferral Amount shall be zero for that Plan Year.

(c)Restricted Stock Deferral.    For an election to defer Restricted Stock to be
valid, (i) a separate Election Form must be completed and signed by the
Participant with respect to such Restricted Stock, and (ii) such Election Form
must be timely delivered to the Administrator and accepted by the Administrator
at least six (6) months prior to the date on which such Restricted Stock vests
under the terms of the Great Lakes Chemical Corporation stock incentive plan.

(d)Revocation of Deferral Election.    Except as expressly provided in this
Subsection, a Participant may not change a deferral election with respect to a
Plan Year after the beginning of that Plan Year. Notwithstanding the preceding
provisions of this Section, to the extent required by applicable law, a
Participant shall be permitted to revoke his or her deferral election

10

--------------------------------------------------------------------------------

prospectively at any time by providing written notice of revocation to his or
her Employer, in which case the revocation shall become effective as soon as
administratively feasible after the Employer receives such notice. If a
Participant revokes a deferral election pursuant to this Subsection, the
Participant shall not be entitled to further Deferral Amounts, Employer
Contribution Amounts, Employer Restoration Matching Amounts, or Restricted Stock
Amounts for the remainder of the Plan Year or the following Plan Year.

3.4Withholding and Crediting of Annual Deferral Amounts.    For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The portion of the
Annual Deferral Amount attributable to Bonus shall be withheld at the time the
Bonus is or otherwise would have been paid to the Participant. Annual Deferral
Amounts shall be credited to a Participant's Deferral Account at the time such
amounts would otherwise have been paid to the Participant.

3.5Crediting of Prior Plan Amount.    Only Participants who participated in a
Prior Plan and who are active Employees on January 1, 2004, shall have Prior
Plan Amounts. The Prior Plan Amount of any such Participant shall be equal to
the Participant's "account" under the Prior Plans as of December 31, 2003. The
Prior Plan Amount shall be composed of elective deferrals and employee
contributions accumulated under the Prior Plans, which shall retain their
character as elective deferrals and employer contributions under this Plan. A
Participant's Prior Plan Amount shall be credited to his or her Deferral Account
and Employer Restoration Matching Account, as applicable, under this Plan as of
the effective date of this Plan and shall be subject to the terms and conditions
of this Plan. Any Participant with a Prior Plan Account shall have no right to
demand distribution of such amounts other than as specifically provided for
herein. Within 180 days after the effective date of this Plan, the Administrator
shall provide each Participant with a written notice stating the Participant's
Prior Plan Amount, if any. Unless the Participant objects in writing to the
Administrator's determination of such Prior Plan Amount within sixty (60) days
after receiving such notice, the Administrator's determination of such amount
shall be conclusive.

3.6Crediting of Employer Contribution Amounts.    For each Plan Year, an
Employer, in its sole discretion, may credit any amount that it chooses to the
Employer Contribution Account of any Participant that it employs, which amount
shall be the Employer Contribution Amount with respect to Participant for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Employer Contribution Amount for that Plan Year. The
Employer Contribution Amount for a Plan Year, if any, shall be credited to the
Participant's Employer Contribution Account as of a date or dates during that
Plan Year specified by the Employer, in its sole discretion.

3.7Crediting of Employer Restoration Matching Amounts.    A Participant's
Employer Restoration Matching Amount for any Plan Year shall be equal to the
matching contributions that his or her Employer would have made to the 401(k)
Plan with respect to the Participant on the amount of Base Salary deferred
pursuant to this Plan for such Plan Year had such Base Salary deferral been
contributed to the 401(k) Plan instead. The Employer Restoration Matching Amount
for a Plan Year shall be credited to the Participant's Employer Matching
Restoration Account as of the last day of the Plan Year.

3.8Crediting of Restricted Stock Amounts.    Subject to any terms and conditions
imposed by the Administrator, a Participant may elect to defer Restricted Stock
pursuant to the Plan. The portion of any Restricted Stock deferral shall, at the
time the Restricted Stock would otherwise vest under the terms of the Great
Lakes Chemical Corporation stock incentive plan but for the election to defer,
be credited to the Participant's Restricted Stock Account and reflected on the
books of the Company as an unfunded, unsecured promise to deliver to the
Participant a specific number of shares of Stock in the future. The amount
credited to a Participant's Restricted Stock Account

11

--------------------------------------------------------------------------------

during a Plan Year pursuant to this Section shall be his or her Restricted Stock
Amount for the Plan Year.

3.9Vesting. (a)A Participant shall at all times be 100% vested in his or her
Deferral Account, Restricted Stock Account, and Restricted Stock Dividend
Account.

(b)A Participant shall be vested in his or her Employer Contribution Account in
accordance with the vesting schedule set forth in his or her Plan Agreement. If
not addressed in the Plan Agreement, a Participant shall vest in his or her
Employer Contribution Account in the same manner as the Participant vests in his
or her Employer Restoration Matching Account.

(c)A Participant shall be vested in his or her Employer Restoration Matching
Account only to the extent that the Participant would be vested in such amounts
under the provisions of the 401(k) Plan, as determined by the Administrator in
its sole discretion.

(d)Notwithstanding anything to the contrary contained in this Section 3.9, in
the event of a Change in Control, or upon a Participant's Retirement or
Disability or death while employed by an Employer, the Participant's Employer
Contribution Account and Employer Restoration Matching Account shall immediately
become 100% vested (if not already vested in accordance with the above vesting
schedules).

(e)Notwithstanding Subsection (d) above, the vesting schedule for a
Participant's Employer Contribution Account and Employer Restoration Matching
Account shall not be accelerated upon a Change in Control to the extent that the
Administrator determines that such acceleration would cause the deduction
limitations of Code Section 280G to become effective. In the event that all of a
Participant's Employer Contribution Account and/or Employer Restoration Matching
Account is not vested pursuant to such a determination, the Participant may
request independent verification of the Administrator's calculations with
respect to the application of Section 280G. In such case, the Administrator must
provide to the Participant within ninety (90) days of such a request an opinion
from a nationally recognized accounting firm selected by the Participant
("Accounting Firm"). The opinion shall state the Accounting Firm's opinion that
any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G and contain supporting calculations. The cost of such
opinion shall be paid for by the Employer.

(f)Subsection (e) shall not prevent the acceleration of the vesting schedule
applicable to a Participant's Employer Contribution Account and/or Employer
Restoration Matching Account, if such Participant is entitled to a "gross-up"
payment to eliminate the effect of the Code Section 4999 excise tax pursuant to
his or her employment agreement or other agreement with the Employer.

(g)If a Participant's employment with all Employers terminates for any reason
before his or her Account becomes fully vested, the non-Vested portion of the
Participant's Account shall be forfeited as of the date of such termination.

3.10Crediting/Debiting of Account Balances.    In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant's Account in accordance with the following rules:

(a)Measurement Funds.    The Administrator shall select one or more Measurement
Funds to be available for determining additional credits and debits to be
allocated to a Participant's Account (except for his or her Restricted Stock
Account). As it deems appropriate, the Administrator may discontinue,
substitute, or add a Measurement Fund. Each such action shall take effect as of
the first day of the first calendar quarter that begins at least thirty
(30) days after the day on which the Administrator gives Participants advance
written notice of

12

--------------------------------------------------------------------------------

such change, unless the Administrator determines, in its discretion, that a
delay in the effective date of such action would be inappropriate. The
Administrator shall have no fiduciary duty to Participants in selecting,
discontinuing, substituting, or adding Measurement Funds.

(b)Election of Measurement Funds.    Each Participant may elect one or more of
the Measurement Funds to be used for the purpose of crediting or debiting
additional amounts to the portion of his or her Account not consisting of the
Restricted Stock Account. In connection with his or her initial deferral
election in accordance with Section 3.3(a), each Participant shall elect, on the
Election Form, one or more Measurement Funds. If a Participant does not elect
any of the available Measurement Funds, the lowest-risk Measurement Fund, as
determined by the Administrator, shall be used to determine additional credits
and debits to the Participant's Account (other than his or her Restricted Stock
Account). A Participant may elect, by submitting an Election Form to the
Administrator that is accepted by the Administrator, to add or delete one or
more Measurement Funds, and/or to change the portion of his or her Account
Balance allocated to each previously or newly elected Measurement Fund. If an
election is made in accordance with the previous sentence, it shall apply as of
the first business day deemed reasonably practicable by the Administrator and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.

(c)Credits to Restricted Stock Dividend Account.

A Participant's Restricted Stock Account shall be credited only with that
Participant's Restricted Stock Amounts; provided, however, the number of shares
of Stock credited to each Participant's Restricted Stock Account may be adjusted
by the Administrator, as it deems appropriate, to prevent any reorganization,
reclassification, stock split, or other unusual corporate transaction or event
that affects the value of the Stock from decreasing or increasing Participants'
rights with respect to their Restricted Stock Accounts. Any stock dividends,
cash dividends, or other non-stock dividends that would have been payable on the
Stock credited to a Participant's Restricted Stock Account shall be credited to
such Participant's Restricted Stock Dividend Account. The amount credited to the
Participant's Restricted Stock Dividend Account with respect to a stock dividend
shall be equal to (i) the number of shares of Stock credited to the
Participant's Restricted Stock Account as of the payment date for such dividend,
multiplied by (ii) the number of additional shares of Stock paid as a dividend
with respect to each share of Stock, divided by (iii) the fair market value of a
share of Stock on the payment date for the dividend, as determined by the
Administrator. The amount credited to the Participant's Restricted Stock
Dividend Account with respect to a cash or other non-stock dividend shall be
equal to (i) the number of shares of Stock credited to the Participant's
Restricted Stock Account as of the payment date for such dividend, multiplied by
(ii) the fair market value of the dividend on each share of Stock.

(d)Proportionate Allocation.    In making any election described in Subsection
(b) above, the Participant shall specify on the Election Form, in increments of
one percent (1%), the percentage of his or her Account (other that the
Restricted Stock Account) to be allocated to a Measurement Fund (as if the
Participant were making an investment in that Measurement Fund with that portion
of his or her Account Balance).

(e)Crediting or Debiting Method.    The performance of each Measurement Fund
(either positive or negative) shall be determined by the Administrator, in its
sole discretion, on a daily basis. The Administrator shall cause each
Participant's Account to be credited or debited on a daily basis to reflect the
earnings that would have been allocated to the Account, if it had been invested
in the Measurement Funds in the same proportions as the Account is allocated to
such Measurement Funds. In making determinations pursuant to the preceding
sentence, the

13

--------------------------------------------------------------------------------

Administrator is permitted to follow such procedures and make such
approximations as it deems appropriate.

(f)No Actual Investment.    Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant's election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts, and the crediting or debiting of such amounts
to a Participant's Account Balance shall not be considered or construed in any
manner as an actual investment of the Participant or his or her Account Balance
in any Measurement Fund. In the event that an Employer or the trustee of the
Trust, in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant's Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company,
his or her Employer, or the Trust.



3.11FICA and Other Taxes. (a)Annual Deferral Amounts.    For each Plan Year in
which an Annual Deferral Amount is withheld from a Participant's compensation,
the Participant's Employer shall withhold from that portion of the Participant's
Base Salary and/or Bonus that is not being deferred, in a manner determined by
the Employer, the Participant's share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Administrator may reduce the Annual
Deferral Amount to comply with applicable withholding requirements.

(b)Employer Restoration Matching Account and Employer Contribution
Account.    When a Participant becomes vested in a portion of his or her
Employer Restoration Matching Account and/or Employer Contribution Account, the
Participant's Employer shall withhold from the Participant's Base Salary and/or
Bonus that is not deferred, in a manner determined by the Employer, the
Participant's share of FICA and other employment taxes on such Employer
Restoration Matching Amount and/or Employer Contribution Amount. If necessary,
the Administrator may reduce the vested portion of the Participant's Employer
Restoration Matching Account and/or Employer Contribution Account, as
applicable, to comply with applicable withholding requirements.

(c)Restricted Stock Amounts.    For each Plan Year in which a Restricted Stock
Amount is first credited to a Participant's Restricted Stock Account, the
Participant's Employer shall withhold from that portion of the Participant's
Base Salary and/or Bonus that is not being deferred, in a manner determined by
the Employer, the Participant's share of FICA and other employment taxes on such
Restricted Stock Amount. If necessary, the Administrator may reduce the
Restricted Stock Amount to comply with applicable withholding requirements.

(d)Withholding from Distributions.    The Participant's Employer, or the trustee
of the Trust, shall withhold from any payments made with respect to a
Participant under this Plan, all federal, state, and local income, employment,
and other taxes required to be withheld by the Employer, or the trustee of the
Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer and the trustee of the Trust.


ARTICLE 4.
In-Service Distributions


4.1Elected In-Service Distributions.    In connection with each deferral
election for a Plan Year, a Participant may irrevocably elect to receive an
In-Service Distribution as permitted under this Section with respect to all or a
portion of (i) the Annual Deferral Amount for such Plan Year, (ii) the Employer
Contribution Amount for such Plan Year, and (iii) the Employer Restoration
Matching Amount for such Plan Year. The In-Service Distribution shall be a lump
sum payment in

14

--------------------------------------------------------------------------------

an amount that is equal to the portion of such Annual Deferral Amount, the
vested portion of such Employer Contribution Amount, and the vested portion of
such Employer Restoration Matching Amount that the Participant elected to have
distributed as an In-Service Distribution, plus amounts credited or debited in
the manner provided in Section 3.10 with respect to that amount, calculated as
of the close of business on the last day of the Plan Year preceding the Plan
Year in which the distribution is made. Each In-Service Distribution elected
shall be paid to the Participant during a sixty (60) day period commencing
immediately after the first day of any Plan Year designated by the Participant,
which Plan Year must be at least three Plan Years after the end of the Plan Year
in which the Annual Deferral Amount is deferred, or the Employer Contribution
Amount or Employer Restoration Matching Amount is credited to the Participant's
Account. By way of example, if in connection with his or her election to defer
for 2004, a Participant elects an In-Service Distribution in 2008 for Annual
Deferral Amounts deferred in the Plan Year commencing January 1, 2004, the
In-Service Distribution would become payable during a sixty (60) day period
commencing January 1, 2008. Notwithstanding the preceding provisions, the
Administrator shall, in its sole discretion, adjust the amount distributable as
an In-Service Distribution, if any portion of the Employer Contribution Amount
or Employer Restoration Matching Amount is not vested on the date of the
In-Service Distribution.

4.2Other Benefits Take Precedence Over In-Service Distributions.    Should an
event occur that triggers a benefit under Article 5, 6, 7, 8, or 9, any Annual
Deferral Amount, Employer Contribution Amount, and/or Employer Restoration
Matching Amount, plus amounts credited or debited thereon, that is subject to an
In-Service Distribution election under Section 4.1 shall not be paid in
accordance with Section 4.1, but shall be paid in accordance with the other
applicable Article.

4.3Distributions on Account of Unforeseeable Financial Emergencies. (a)If a
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Administrator to suspend deferrals of Base Salary, Bonus, and
Restricted Stock required to be made by such Participant, to the extent deemed
necessary by the Administrator to satisfy the Unforeseeable Financial Emergency.
If suspension of deferrals is not sufficient to satisfy the Participant's
Unforeseeable Financial Emergency, the Participant may further petition the
Administrator to receive a partial or full distribution of his Account Balance.
The Participant shall receive a distribution from the Plan only to the extent
that the Administrator deems such distribution necessary to satisfy the
Participant's Unforeseeable Financial Emergency.

(b)The distribution to a Participant pursuant to Subsection (a) shall not exceed
the lesser of (i) the Participant's vested Account Balance, excluding the
portion of the Account Balance attributable to the Restricted Stock Account,
calculated as of the close of business on or around the date on which the amount
becomes payable, as determined by the Administrator in its sole discretion, or
(ii) the amount reasonably needed to satisfy the Unforeseeable Financial
Emergency. Notwithstanding the foregoing, a Participant may not receive a
distribution under the Plan to the extent that the Unforeseeable Financial
Emergency is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant's assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (iii) by suspension of deferrals under this Plan.

(c)If the Administrator, in its sole discretion, approves a Participant's
petition for suspension, the Participant's deferrals under this Plan shall be
suspended as of the date of such approval. If the Administrator, in its sole
discretion, approves a Participant's petition for suspension and distribution,
the Participant's deferrals under this Plan shall be suspended as of the date of
such approval, and the Participant shall receive a distribution under the Plan
within sixty (60) days of the date of such approval.

15

--------------------------------------------------------------------------------




ARTICLE 5.
Change in Control Benefit


5.1Change in Control Benefit.    If a Change in Control or a Potential Change in
Control occurs prior to the Participant's Termination of Employment, Retirement,
death, or Disability, and within three years following such Change of Control or
within three months following such Potential Change in Control, the
Participant's employment is terminated involuntarily for a reason other than
Cause, or the Participant terminates his employment voluntarily for Good Reason,
the Participant's Account Balance shall be distributed to him as a lump sum
payment within sixty (60) days after his termination of employment. For purposes
of determining the amount of the Participant's Change in Control Benefit, the
Participant's Account Balance shall be determined as of the last business day of
the month in which his or her employment terminates.


ARTICLE 6.
Retirement Benefits


6.1Retirement Benefit.    If Participant Retires, his or her Account Balance
shall be distributed as provided in Section 6.2.

6.2Payment of Retirement Benefit.    A Participant, in connection with his or
her commencement of participation in the Plan, shall elect on an Election Form
to receive his or her Retirement Benefit in one of the following forms: (i) a
lump sum, (ii) pursuant to the Quarterly Installment Method over a period of up
to 15 years, or (iii) pursuant to the Annual Installment Method over a period of
up to 15 years. The Participant may change his or her election to an allowable
alternative payout period by submitting a new Election Form to the
Administrator, provided that any such Election Form is submitted to and accepted
by the Administrator in its sole discretion at least twenty-four (24) months
prior to the Participant's Retirement. The Election Form most recently accepted
by the Administrator shall govern the payout of the Retirement Benefit. If a
Participant does not make any election with respect to the payment of his or her
Retirement Benefit, then such benefit shall be payable in a lump sum. The amount
of the lump sum payment or first installment payment shall be based on the value
of the Participant's Account Balance as of the last business day of the month in
which the Participant Retires. Distribution of the Participant's Account Balance
shall be made (if payable in a lump sum) or begin (if payable in installments),
no later than sixty (60) days after the Participant Retires. If the Participant
chooses the Quarterly Installment Method, remaining quarterly installments shall
be paid on or around the same date (as the date of the first installment) of the
corresponding month in each following calendar quarter of the payout period. If
the Participant chooses the Annual Installment Method, remaining annual
installments, if any, shall be paid on or around each anniversary of the
original payment date in each following calendar year of the payout period. If a
Participant dies before receiving his or her entire Account Balance, the
remainder of the Participant's Account Balance shall be distributed to his or
her Beneficiary as provided in Article 9.

16

--------------------------------------------------------------------------------

ARTICLE 7.
Termination Benefits

7.1Termination Benefit.    If Participant experiences a Termination of
Employment, his or her vested Account Balance shall be distributed as provided
in Section 7.2.

7.2Payment of Termination Benefit.    A Participant's Termination Benefit shall
be paid to the Participant in a lump sum, provided, however, if the
Participant's vested Account Balance, as of the date on which the Participant
experiences the Termination of Employment, is equal to or greater than
twenty-five thousand dollars ($25,000), the Administrator may, in its sole
discretion, cause the Termination Benefit to be paid pursuant to the Quarterly
Installment Method over a period of up to five (5) years. The amount of the lump
sum payment or first installment payment shall be based on the Participant's
vested Account Balance, determined as of the last business day of the month in
which the Participant incurred a Termination of Employment. The lump sum payment
shall be made, or installment payments shall commence, no later than sixty
(60) days after the date on which the Participant experiences the Termination of
Employment. Remaining quarterly installments, if any, shall be paid on or around
the same date (as the date of the first installment) of the corresponding month
in each following calendar quarter of the payout period. If a Participant dies
before receiving his or her entire vested Account Balance, the remainder of the
Participant's vested Account Balance shall be distributed to his or her
Beneficiary as provided in Article 9.

ARTICLE 8.
Disability Waiver and Benefits

8.1Disability Waiver.

(a)Waiver of Deferral.    A Disabled Participant shall continue to be eligible
for the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in accordance with the
provisions of those Articles, and any previously elected deferrals of Restricted
Stock shall continue to be withheld during such Disability in accordance with
Section 3.3. However, a Disabled Participant shall be excused from fulfilling
his or her Annual Deferral Amount commitment during the remainder of the Plan
Year in which the Participant first becomes Disabled. During the period of
Disability, the Participant shall not be allowed to make any additional deferral
elections.

(b)Deferral Following Disability.    If a Participant returns to employment with
an Employer after a Disability ceases, the Participant may elect to defer an
Annual Deferral Amount and Restricted Stock Amount for the Plan Year following
his or her return to employment and for every Plan Year thereafter while a
Participant; provided such deferral elections are otherwise allowed, and an
Election Form is delivered to and accepted by the Administrator for each such
election in accordance with Section 3.3 above.

8.2Disability Benefit.

(a)Continued Eligibility.    A Disabled Participant shall, for benefit purposes
under this Plan, continue to be considered to be employed, and shall be eligible
for the benefits provided for in Articles 4, 5, 6, 7, or 9 in accordance with
the provisions of those Articles. Notwithstanding the above, the Administrator
shall have the right, in its sole and absolute discretion and for purposes of
this Plan only, to deem the Participant's employment to have terminated at any
time after such Participant is determined to be Disabled.

(b)Deemed Termination of Employment.    If, in the Administrator's discretion,
the Disabled Participant's employment is deemed terminated, and such Participant
is not otherwise eligible to Retire, the Participant shall be deemed to have
experienced a Termination of Employment,

17

--------------------------------------------------------------------------------

and the Participant's vested Account Balance shall be distributed to him or her
in a lump sum payment; provided, however, if the Participant's vested Account
Balance is equal to or greater than twenty-five thousand dollars ($25,000) as of
the date on which the Administrator deems the Disabled Participant to have
experienced a Termination of Employment, the Administrator may, in its sole
discretion, cause the Termination Benefit to be paid pursuant to the Quarterly
Installment Method over a period of up to five (5) years. The amount of the lump
sum payment or first installment shall be based on the value of the
Participant's vested Account Balance, determined as of the last business day of
the month in which the Participant's Termination of Employment is deemed to have
occurred. The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the date on which the
Administrator deems the Disabled Participant to have experienced a Termination
of Employment. Remaining quarterly installments, if any, shall be paid on or
around the same date (as the date of the first installment) of the corresponding
month in each following calendar quarter before the final quarterly installment.
If a Participant dies before receiving his or her entire vested Account Balance,
the remainder of the Participant's vested Account Balance shall be distributed
to his or her Beneficiary as provided in Article 9.

(c)Deemed Retirement.    If, in the Administrator's discretion, a Disabled
Participant's employment is deemed terminated, and the Participant is otherwise
eligible to Retire, the Participant shall be deemed to have Retired, and his or
her vested Account Balance shall be distributed in the same form in which the
Participant elected to receive his or her Retirement Benefit. The amount of the
lump sum payment or first installment payment shall be based on the value of the
Participant's Account Balance as of the last business day of the month in which
the Participant is deemed to have Retired. The lump sum payment shall be made,
or installment payments shall commence, no later than sixty (60) days after the
Administrator deems the Disabled Participant to have Retired. Remaining
quarterly installments, if any, shall be paid on or around the same date (as the
date of the first installment) of the corresponding month in each following
calendar quarter of the payout period. Remaining annual installments, if any,
shall be paid on or around each anniversary of the original payment date in each
following calendar year of the payout period. If a Participant dies before
receiving his or her entire vested Account Balance, the remainder of the
Participant's vested Account Balance shall be distributed to his or her
Beneficiary as provided in Article 9.

ARTICLE 9.
Survivor Benefits

9.1Survivor Benefit.    If a Participant dies before receiving distribution of
his or her entire vested Account Balance, the Participant's remaining vested
Account Balance shall be distributed to his or her Beneficiary as provided in
Section 9.2.

9.2Payment of Survivor Benefit.    The Survivor Benefit shall be paid to the
Participant's Beneficiary in a lump sum payment no later than sixty (60) days
after the date on which the Administrator is provided with proof satisfactory to
the Administrator of the Participant's death.

ARTICLE 10.
Beneficiary Designations

10.1Beneficiary.    Each Participant shall have the right, at any time, to
designate one or more primary and/or contingent Beneficiaries to receive any
benefits payable under the Plan on account of the Participant's death. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of an Employer in which the
Participant participates.

18

--------------------------------------------------------------------------------

10.2Beneficiary Designation; Change of Beneficiary Designation; Spousal
Consent.    A Participant shall designate his or her Beneficiary by completing
and signing the Beneficiary Designation Form and returning it to the
Administrator. A Participant shall have the right to change a Beneficiary by
completing, signing, and otherwise complying with the terms of the Beneficiary
Designation Form and the Administrator's rules and procedures, as in effect from
time to time. If the Participant names someone other than his or her spouse as a
Beneficiary on a Beneficiary Designation Form, the spouse's consent must be
provided in a form designated by the Administrator, executed by the spouse, and
returned to the Administrator. Upon the acceptance by the Administrator of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled.

10.3Acknowledgment.    No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the
Administrator.

10.4No Beneficiary Designation.    If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2, and 10.3 above, or if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant's benefits, then the Participant's designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan shall
be payable to the executor or personal representative of the Participant's
estate.

10.5Doubt as to Beneficiary.    If the Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Administrator
shall have the right, exercisable in its discretion, to cause the Participant's
Employer to withhold such payments until such doubt is resolved to the
Administrator's satisfaction.

10.6Discharge of Obligations.    The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the
Administrator from all further obligations under this Plan with respect to the
Participant, and that Participant's Plan Agreement shall terminate upon such
full payment of benefits.

ARTICLE 11.
Leaves of Absence

11.1Paid Leave of Absence.    If a Participant is authorized by the
Participant's Employer to take a paid leave of absence from the employment of
the Employer, (i) the Participant shall continue to be considered eligible for
the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in accordance with the
provisions of those Articles, and (ii) the Annual Deferral Amount and any
previously elected deferrals of Restricted Stock shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.

11.2Unpaid Leave of Absence.    If a Participant is authorized by the
Participant's Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, such Participant shall continue to be eligible for
the benefits provided in Articles 4, 5, 6, 7, 8, or 9 in accordance with the
provisions of those Articles, and any previously elected deferrals of Restricted
Stock shall continue to be withheld during such unpaid leave of absence in
accordance with Section 3.3. However, the Participant shall be excused from
fulfilling his or her Annual Deferral Amount commitment that would otherwise
have been withheld during the remainder of the Plan Year in which the unpaid
leave of absence is taken. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount and Restricted Stock Amount for the Plan Year following his or
her return to employment and for every Plan Year thereafter while a Participant
in the Plan, provided that such deferral elections are otherwise allowed, and an
Election Form is delivered to and accepted by the Administrator for each such
election in accordance with Section 3.3.

19

--------------------------------------------------------------------------------

ARTICLE 12.
Termination and Amendment

12.1Termination.

(a)Termination by Employer.    Each Employer reserves the right to discontinue
its participation in the Plan and/or to terminate the Plan at any time with
respect to any or all of its participating Employees by action of its board of
directors. The Employer shall give the Administrator notice of the termination
before its effective date.

(b)Termination Distributions.    Upon a termination pursuant to Subsection (a),
the Account Balances of affected Participants shall be paid to the Participants
as follows: (i) if the Plan is terminated with respect to all of an Employer's
Participants before a Change in Control, the Employer shall have the right, in
its sole discretion, and notwithstanding any Participant election, to
distributed such Accounts in a lump sum or pursuant to either the Quarterly
Installment Method or Annual Installment Method over a period of up to 15 years;
provided, however, the maximum payment period with respect to a Participant
under this Clause (i) shall not extend beyond the last date on which the
Participant would have received payments if the Participant had incurred a
Termination of Employment (or, if the Participant has satisfied the requirements
for Retirement, Retired) on the date of Plan termination, and Plan not been
terminated); or (ii) if the Plan is terminated with respect to less than all of
an Employer's Participants before a Change in Control, the Employer shall be
required to distribute such Accounts in a lump sum; or (iii) if the Plan is
terminated with respect to some or all of an Employer's Participants after a
Change in Control, the Employer shall be required to distribute such Accounts in
a lump sum. If a benefit pursuant to this Section is payable as a lump sum, the
payment shall be based on the Participant's Account Balance as of the last
business day of the month in which the Plan termination occurs, and the payment
shall be made within sixty (60) days after the Plan termination date. If a
benefit pursuant to this Section is payable under the Quarterly Installment
Method or the Annual Installment Method, the first installment shall be based on
the Participant's Account Balance as of the last business day of the month in
which the termination occurs, and the first installment shall be paid within
sixty (60) days of the Plan termination date. Later installments shall be paid
as if the Participant had incurred a Termination of Employment or Retirement, as
applicable, on the Plan termination date.

(c)Protected Rights.    Termination pursuant to this Section shall not adversely
affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination; provided however, the
Employer shall have the right to accelerate installment payments, paying the
vested Account Balance in a lump sum or pursuant to either the Quarterly
Installment Method or Annual Installment Method.

12.2Amendment.    To the extent that the Company reasonably deems such action
necessary to comply with applicable tax laws, the Company may amend the Plan at
any time, provided that such amendment does not reduce the Account Balance or
vested Account Balance of any Participant in the absence of the Participant's
(or Beneficiary's, if the Participant is deceased) prior written consent. Any
Employer may, at any time, amend the Plan in whole or in part with respect to
that Employer by the action of its board of directors or the designee of such
board, provided, however, that no amendment shall, without the prior written
consent of the Participant (or Beneficiary of a deceased Participant), adversely
affect the Participant's (or Beneficiary's) rights with respect to his Account
Balance as of the date on which the Participant is notified in writing of the
amendment; provided, however, an Employer shall have the right to amend the Plan
to provide for the accelerated distribution of Account Balances). In addition,
no amendment of this Section 12.2 or Section 13.2 shall be effective.

20

--------------------------------------------------------------------------------

12.3Effect of Payment.    The full payment of the Participant's vested Account
Balance under Articles 4, 5, 6, 7, 8, or 9 shall completely discharge all
obligations to a Participant and his or her Beneficiaries, and the Participant's
Plan Agreement shall terminate.

ARTICLE 13.
Administration

13.1Administrator's Duties.    Except as otherwise provided in this Article 13,
this Plan shall be administered by the Committee, which shall consist of the
Board or such committee as the Board shall appoint. Members of the Committee may
be Participants. The Administrator shall have the discretion and authority to
(i) perform all duties and functions delegated to it pursuant to the Plan,
(ii) make, amend, interpret, and enforce rules and regulations for the
administration of the Plan, and (iii) decide or resolve any and all questions,
including interpretations of the Plan, as may arise in connection with the Plan.
Any individual serving on the Committee who is a Participant shall not vote or
act on any matter relating solely to himself or herself. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by a Participant or an Employer. In performing its duties
and functions, the Administrator shall have the fullest discretion permitted by
law, subject to the express limitations of the Plan. The Administrator shall not
be responsible for the payment of any benefits under the Plan.

13.2Administration Upon Change In Control.    For purposes of this Plan, the
Committee shall be the "Administrator" at all times prior to the occurrence of a
Change in Control. Within one hundred and twenty (120) days following a Change
in Control, an independent third party "Administrator" may be selected by the
individual who, immediately prior to the Change in Control, was the Company's
Chief Executive Officer or, if not so identified, the Company's highest ranking
officer at such time (the "Ex-CEO"), and approved by the Trustee. The Committee,
as constituted immediately prior to the Change in Control, shall continue to be
the Administrator until the earlier of (i) the date on which such independent
third party is selected and approved, or (ii) the expiration of the one hundred
and twenty (120) day period following the Change in Control. If an independent
third party is not selected within one hundred and twenty (120) days of such
Change in Control, the Committee, as constituted immediately prior to the Change
in Control, shall continue as the Administrator. The Administrator shall have
the discretionary power to determine all questions arising in connection with
the administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to benefit entitlement determinations; provided,
however, upon and after the occurrence of a Change in Control, the Administrator
shall have no power to direct the investment of Plan or Trust assets or select
any investment manager or custodial firm for the Plan or Trust. Upon and after
the occurrence of a Change in Control, the Company must (i) pay all reasonable
administrative expenses and fees of the Administrator; (ii) indemnify the
Administrator against any costs, expenses, and liabilities, including, without
limitation, attorney's fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (iii) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances, the date and circumstances of the
Retirement, Disability, death, or Termination of Employment of the Participants,
and such other pertinent information as the Administrator may reasonably
require. Upon and after a Change in Control, the Administrator may be terminated
(and a replacement appointed) by the Trustee only with the approval of the
Ex-CEO. Upon and after a Change in Control, the Administrator may not be
terminated by the Company.

13.3Agents.    In the administration of this Plan, the Administrator may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a

21

--------------------------------------------------------------------------------

duly appointed representative) and may from time to time consult with counsel,
who may be counsel to any Employer.

13.4Binding Effect of Decisions.    The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation, and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

13.5Indemnification of Committee.    All Employers shall indemnify and hold
harmless the members of the Committee and any Employee to whom the duties of the
Committee may be delegated against any and all claims, losses, damages,
expenses, or liabilities arising from any act or failure to act with respect to
this Plan, except in the case of willful misconduct by any such person.

13.6Employer Information.    To enable the Administrator to perform its
functions, the Company and each Employer shall supply full and timely
information to the Administrator on all matters relating to the compensation of
its Participants, the date and circumstances of the Retirement, Disability,
death, or Termination of Employment of its Participants, and such other
pertinent information as the Administrator may reasonably require.

22

--------------------------------------------------------------------------------

ARTICLE 14.
Other Benefits and Agreements

14.1Coordination with Other Benefits.    The benefits provided for a Participant
and his or her Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer. The Plan shall supplement and shall not supersede or
modify any other such plan or program, except as may otherwise be expressly
provided.

ARTICLE 15.
Claims Procedures

15.1Presentation of Claim.    Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Administrator a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

15.2Notification of Decision.    The Administrator shall consider a Claimant's
claim within a reasonable time, but no later than ninety (90) days after
receiving the claim. If the Administrator determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of the initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Administrator expects to render the benefit determination. The
Administrator shall notify the Claimant in writing:

(a)that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)that the Administrator has denied the Claimant's requested determination in
whole or in part, stating in a manner calculated to be understood by the
Claimant:

(i)the specific reason(s) for the denial of the claim, or any part of it;

(ii)specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii)a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv)an explanation of the claim review procedure set forth in Section 15.3; and

(v)a statement of the Claimant's right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

15.3Review of a Denied Claim.    On or before sixty (60) days after receiving a
notice from the Administrator that a claim has been denied, in whole or in part,
a Claimant (or the Claimant's duly authorized representative) may file with the
Administrator a written request for a review of the denial of the claim. The
Claimant (or the Claimant's duly authorized representative):

(a)may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant to the claim for
benefits;

(b)may submit written comments or other documents; and/or

(c)may request a hearing, which the Administrator, in its sole discretion, may
grant.

15.4Decision on Review.    The Administrator shall render its decision on review
promptly, and no later than sixty (60) days after the Administrator receives the
Claimant's written request for a review of the claim denial. If the
Administrator determines that special circumstances require an extension of time
for processing the claim, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial sixty (60) day period. In
no event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render its decision. In rendering its decision, the
Administrator shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain: (i) specific reasons for the
decision; (ii) specific reference(s) to the pertinent Plan provisions upon which
the decision was based; (iii) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records, and other information relevant (as determined under
applicable ERISA regulations) to the Claimant's claim; and (iv) a statement of
the Claimant's right to bring a civil action under ERISA Section 502(a).

15.5Legal Action.    A Claimant's compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant's right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 16.
Trust

16.1Establishment of the Trust.    To provide assets from which to fulfill the
obligations of the Participants and Beneficiaries, the Company may establish a
trust by a trust agreement with a third party, the trustee, to which each
Employer may, in its discretion, contribute cash or other property, including
securities issued by the Company, to provide for the benefit payments under the
Plan ("Trust").

16.2Interrelationship of the Plan and the Trust.    The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants, and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

16.3Distributions From the Trust.    Each Employer's obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer's obligations under
this Plan.

ARTICLE 17.
Miscellaneous Provisions

17.1Status of Plan.    The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that "is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA Sections 201(2), 301(a)(3), and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

17.2Unsecured General Creditor.    Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, interests, or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

17.3Source of Payments.    Except to the extent that a benefit is paid by the
Trust, each Employer shall be solely responsible for the payment of benefits
under the Plan with respect to Participants in its employ; provided, however,
any shares of Stock distributed from a Participant's Restricted Stock Account
and any amounts representing a distribution of the Participant's Restricted
Stock Dividend Account shall be the sole responsibility of the Company. Neither
the Administrator nor any other person shall be responsible for the payment or
funding of benefits under the Plan. An Employer's liability for the payment of
benefits shall be defined only by the Plan and the Plan Agreement, as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.

17.4Nonassignability.    Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate, or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which amounts and the rights thereto are unassignable and non-transferable. No
part of the amounts payable hereunder shall, prior to actual payment, be subject
to seizure, attachment, garnishment, or sequestration for the payment of any
debts, judgments, alimony, or separate maintenance owed by a Participant or any
other person, be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency or (except as
expressly provided in Section 17.15) be transferable to a spouse as a result of
a property settlement or otherwise.

17.5Not a Contract of Employment.    The terms and conditions of the Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided otherwise in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of any
Employer or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

17.6Furnishing Information.    A Participant or his or her Beneficiary shall
cooperate with the Administrator by furnishing any and all information requested
by the Administrator and taking such other actions as may reasonably be
requested to facilitate the administration of the Plan and the payment of
benefits hereunder, including but not limited to taking such physical
examinations as the Administrator may deem necessary.

17.7Terms.    Whenever a word is used herein in the masculine, it shall be
construed as including the feminine, and vice versa, unless the context clearly
requires otherwise; and whenever a word is used in the singular, it shall be
construed as including the plural, and vice versa, unless the context clearly
requires otherwise.

17.8Captions.    The captions of the articles, sections, and subsections of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

17.9Governing Law.    Subject to ERISA, the provisions of the Plan shall be
construed and interpreted according to the internal laws of the State of Indiana
without regard to its conflicts of laws principles.

17.10Notice.    Any notice or filing required or permitted to be given to a
Participant or Beneficiary under the Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant or
Beneficiary.

17.11Successors.    The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns, the
Participant, and (if the Participant is deceased) the Participant's Beneficiary.

17.12Spouse's Interest.    The interest in the benefits hereunder of a
Participant's spouse who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse's will, nor shall such interest
pass under the laws of intestate succession.

17.13Validity.    If any provision of this Plan shall be found by a court of
competent jurisdiction to be illegal or invalid for any reason, said illegality
or invalidity shall not affect the remaining parts hereof, but this Plan shall
be construed and enforced as if such illegal or invalid provision had never been
included herein.

17.14Payments for the Benefit of Incompetent Persons.    If the Administrator
determines that a benefit under this Plan is to be paid to a minor, a person
declared incompetent, or a person incapable of handling the disposition of his
or her property, the Administrator may, in its discretion, direct payment of
such benefit to the guardian, legal representative, or person having the care
and custody of such minor, incompetent, or incapable person. The Administrator
may require proof of minority, incompetence, incapacity, or guardianship, as it
may deem appropriate prior to distribution of the benefit. Any payment of a
benefit hereunder shall be a payment for the account of the Participant or
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.

17.15Court Order.    The Administrator is authorized to cause the Company and/or
Employer to make payments directed by court order in any action in which the
Plan or the Administrator has been named as a party. In addition, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant's benefits under the Plan in connection with a property
settlement or otherwise, the Administrator, in its sole discretion, shall have
the right, notwithstanding any election made by a Participant, to cause the
spouse's or former spouse's interest in the Participant's benefits under the
Plan to be distributed immediately to that spouse or former spouse.

17.16Distribution in the Event of Taxation.

(a)In General.    If, for any reason, all or any portion of a Participant's
benefits under this Plan becomes taxable to the Participant prior to receipt,
the Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), the Participant's Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant's
unpaid vested Account Balance). If the petition is granted, the tax liability
distribution shall be made within 90 days of the date on which the Participant's
petition is granted. The Participant's vested Account Balance shall be reduced
to the extent of any such distribution.

(b)Trust.    If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust to a Participant in accordance therewith, the
Participant's vested Account Balance shall be reduced to the extent of such
distribution.

17.17Deduction Limitation on Benefit Payments.    If an Employer determines in
good faith prior to a Change in Control that there is a reasonable likelihood
that any compensation paid to a Participant for a taxable year of the Employer
would not be deductible by the Employer solely by reason of the limitation under
Code Section 162(m), then to the extent deemed necessary by the Employer to
ensure that the entire amount of any distribution to the Participant pursuant to
this Plan prior to the Change in Control is deductible, the Employer may defer
all or any portion of a distribution under this Plan. Any amounts deferred
pursuant to this limitation shall continue to be credited/debited with
additional amounts in accordance with Section 3.10 above. The amounts so
deferred and amounts credited thereon shall be distributed to the Participant or
his or her Beneficiary (in the event of the Participant's death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

17.18Insurance.    The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Employers or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.

17.19Legal Fees To Enforce Rights After Change in Control.    The Company and
each Employer are aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant's Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant's
Employer, or of any other person might then cause or attempt to cause the
Company, the Participant's Employer, or the successor of either to refuse to
comply with its obligations under the Plan and might cause or attempt to cause
the Company, the Participant's Employer, or the successor of either to
institute, or may institute, litigation seeking to deny Participants the
benefits intended under the Plan. In these circumstances, the purpose of the
Plan could be frustrated. Accordingly, if, following a Change in Control, it
should appear to any Participant that the Company, the Participant's Employer,
or any successor corporation has failed to comply with any of its obligations
under the Plan or any agreement thereunder, or if the Company, such Employer, or
any other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish, or
recover from any Participant the benefits intended to be provided, then the
Company and the Participant's Employer irrevocably authorize such Participant to
retain counsel of his or her choice at the expense of the Company and the
Participant's Employer (who shall be jointly and severally liable) to represent
such Participant in connection with the initiation or defense of any litigation
or other legal action, whether by or against the Company, the Participant's
Employer, or any director, officer, shareholder, or other person affiliated with
the Company, the Participant's Employer, or any successor thereto in any
jurisdiction.

        IN WITNESS WHEREOF, the Company's duly authorized officer has signed
this Plan document as of December 18, 2003, to document the Company's adoption
of the Plan.

  GREAT LAKES CHEMICAL CORPORATION
 
By:
 
/s/  RICHARD J. KINSLEY      

--------------------------------------------------------------------------------

  Title:   Senior Vice President—HR & Communications

--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------

ADOPTION AGREEMENT

        By signing below, the duly authorized officer of Bio-Lab, Inc. has
signed this Adoption Agreement to indicate Bio-Lab, Inc.'s adoption of the Great
Lakes Chemical Corporation Deferred Compensation Plan as a participating
Employer, effective January 1, 2004.

  Bio-Lab, Inc.
 
By:
 
/s/  LARRY J. BLOOM      

--------------------------------------------------------------------------------

(Signature)
 
 
 
December 17, 2003

--------------------------------------------------------------------------------

(Date)

24

--------------------------------------------------------------------------------

ADOPTION AGREEMENT

        By signing below, the duly authorized officer of WIL Research
Laboratories, Inc. has signed this Adoption Agreement to indicate WIL Research
Laboratories, Inc.'s adoption of the Great Lakes Chemical Corporation Deferred
Compensation Plan as a participating Employer, effective January 1, 2004.

  WIL Research Laboratories, Inc.
 
By:
 
/s/ KAREN WITTE DUROS

--------------------------------------------------------------------------------

(Signature)
 
 
 
December 18, 2003

--------------------------------------------------------------------------------

(Date)

25

--------------------------------------------------------------------------------



QuickLinks


GREAT LAKES CHEMICAL CORPORATION NONQUALIFIED DEFERRED COMPENSATION PLAN
GREAT LAKES CHEMICAL CORPORATION NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective January 1, 2004
ARTICLE 1. Definitions
ARTICLE 2. Eligibility and Participation
ARTICLE 3. Credits to Accounts and Vesting
ARTICLE 4. In-Service Distributions
ARTICLE 5. Change in Control Benefit
ARTICLE 6. Retirement Benefits
